UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q R QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2009 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-15327 CytRx Corporation (Exact name of Registrant as specified in its charter) Delaware 58-1642740 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11726 San Vicente Blvd., Suite 650 Los Angeles, CA 90049 (Address of principal executive offices) (Zip Code) (310) 826-5648 (Registrant’s telephone number, including area code) Indicate by check mark whether the Registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes RNo £ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes £No £ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer £ Accelerated filer R Non-accelerated filer £ Smaller reporting company £ (Do not check if a smaller reporting company) Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12(b)-2 of the Exchange Act).Yes £No R Number of shares of CytRx Corporation common stock, $.001 par value, outstanding as of May 11, 2009: 93,978,448, exclusive of treasury shares. CYTRX CORPORATION FORM 10-Q TABLE OF CONTENTS Page PART I. — FINANCIAL INFORMATION Item 1.Financial Statements 3 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3.Quantitative and Qualitative Disclosures About Market Risk 19 Item 4.Controls and Procedures 19 PART II. — OTHER INFORMATION Item 6.Exhibits 19 SIGNATURES 20 INDEX TO EXHIBITS 21 2 PART I — FINANCIAL INFORMATION Item 1. — Financial Statements CYTRX CORPORATION CONDENSED CONSOLIDATED BALANCE SHEETS March 31, 2009 December 31, 2008 (Unaudited) ASSETS Current assets: Cash and cash equivalents $ 21,900,292 $ 25,041,772 Accounts receivable 25,215 127,280 Income taxes recoverable 215,623 215,623 Prepaid expense and other current assets 302,140 486,609 Total current assets 22,443,270 25,871,284 Equipment and furnishings, net 1,753,473 1,835,052 Molecular library, net 81,504 103,882 Goodwill 183,780 183,780 Other assets 328,178 330,032 Total assets $ 24,790,205 $ 28,324,030 LIABILITIES AND STOCKHOLDERS’ EQUITY Current liabilities: Accounts payable $ 1,822,837 $ 668,422 Accrued expenses and other current liabilities 2,771,442 2,556,904 Deferred revenue, current portion 1,067,589 1,817,600 Total current liabilities 5,661,868 5,042,926 Deferred revenue, non-current portion 6,849,981 7,582,797 Total liabilities 12,511,849 12,625,723 Commitments and contingencies Stockholders’ equity: Preferred stock, $.01 par value, 5,000,000 shares authorized, including 15,000 shares of Series A Junior Participating Preferred Stock; no shares issued and outstanding — — Common stock, $.001 par value, 175,000,000 shares authorized; 93,978,448 shares issued and outstanding at each of March 31, 2009 and December 31, 2008 93,978 93,978 Additional paid-in capital 210,560,844 210,007,468 Treasury stock, at cost (633,816 shares held at March 31, 2009 and December 31, 2008) (2,279,238 ) (2,279,238 ) Accumulated deficit (196,097,228 ) (192,123,901 ) Total stockholders’ equity 12,278,356 15,698,307 Total liabilities and stockholders’ equity $ 24,790,205 $ 28,324,030 The accompanying notes are an integral part of these condensed consolidated financial statements. 3 CYTRX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2009 2008 Revenue: Service revenue $ 1,482,828 $ 2,181,088 Expenses: Research and development 3,048,752 3,191,713 General and administrative 2,482,771 4,473,149 5,531,523 7,664,862 Loss before other income (4,048,695 ) (5,483,774 ) Other income: Interest income 68,287 524,271 Other income, net 7,081 218,229 Equity in loss of unconsolidated subsidiary (see Note 9) — (378,898 ) Minority interest in loss of subsidiary — 88,374 Net loss before income taxes (3,973,327 ) (5,031,798 ) Provision for income taxes — (342,000 ) Net loss (3,973,327 ) (5,373,798 ) Deemed dividend for anti-dilution adjustment made to stock warrants — (756,954 ) Net loss applicable to common stockholders $ (3,973,327 ) $ (6,130,752 ) Basic and diluted loss per share $ (0.04 ) $ (0.07 ) Weighted-average shares outstanding 93,347,732 90,280,449 The accompanying notes are an integral part of these condensed consolidated financial statements. 4 CYTRX CORPORATION CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 2009 2008 Cash flows from operating activities: Net loss $ (3,973,327 ) $ (5,373,798 ) Adjustments to reconcile net loss to cash used in operating activities: Depreciation and amortization 192,254 133,052 Equity in loss of unconsolidated subsidiary — 378,898 Minority interest in loss of subsidiary — (88,374 ) RXi common stock transferred for services — 244,860 Non-cash earned on short-term investments — (48,452 ) Non-cash gain on transfer of RXi common stock — (226,579 Expense related to employee and non-employee stock options 553,376 555,093 Net change in operating assets and liabilities 174,513 (2,898,342 ) Total adjustments 920,143 (1,949,844 ) Net cash used in operating activities (3,053,184 ) (7,323,642 ) Cash flows from investing activities: Purchases of equipment and furnishings (88,296 ) (223,203 ) Deconsolidation of subsidiary — (10,359,278 ) Proceeds from sale of short-term investments — 10,000,000 Net cash used in investing activities (88,296 ) (582,481 ) Cash flows from financing activities: Proceeds from exercise of stock options and warrants — 946,808 Net cash provided by financing activities — 946,808 Net decrease in cash and cash equivalents (3,141,480 ) (6,959,315 ) Cash and cash equivalents at beginning of period 25,041,772 50,498,261 Cash and cash equivalents at end of period $ 21,900,292 $ 43,538,946 Supplemental disclosure of cash flow information: Cash received during the period as interest income $ 68,287 $ 524,271 The accompanying notes are an integral part of these condensed consolidated financial statements. See supplemental information on the following page. 5 Supplemental schedule of non-cash investing and financing activities: As a result of the March 11, 2008 distribution by CytRx Corporation (the “Company”) to its stockholders of approximately 36% of the outstanding shares of RXi Pharmaceuticals Corporation, the Company deconsolidated that previously majority-owned subsidiary. As part of the transaction, the Company deconsolidated $3.7 million of total assets and $4.6 million of total liabilities. In connection with applicable antidilution adjustments to the price of certain outstanding warrants, the Company recorded a deemed dividend of approximately $757,000 in the three months ended March 31, 2008. The deemed dividend was recorded as a charge to accumulated deficit and a corresponding credit to additional paid-in capital. 6 CYTRX CORPORATION NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS March 31, 2009 (Unaudited) 1.Description of Company and Basis of Presentation CytRx Corporation (“CytRx” or the “Company”) is a biopharmaceutical research and development company engaged in the development of high-value human therapeutics.
